The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications of 7/18/2022


Claims pending	1-7,21-33
Claims withdrawn	28-33 
Claims currently under consideration	1-7,21-27 


Priority
This application has a filing date of 06/07/2019 with no earlier applications.

Withdrawn Objection(s) and/or Rejection(s)
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant’s amendment.

Elections/Restrictions
Newly submitted claims 28-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The originally presented and that set forth in claims 28-33 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs (array configuration) and modes of operation (cleavage strategy). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Maintained Claim Rejection(s) - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer et al (US PG-Pub 20180267032) as evidenced by Montgomery (US 6444111 -  IDS entry 2/16/2021; referred to hereafter as ‘111).
Maurer et al teach throughout the document especially paragraphs 0142-0145 and the examples, releasing polymers selected by completed sequence or length from a solid support including a cleavable linker on an array of spatially addressable electrodes by: electrochemically synthesizing oligonucleotides with phosphoramidites on a Combimatrix CustomArray™; and subsequently reversing voltage and necessarily current on all or part of the array of spatially addressable electrodes so that the oligonucleotides are separated from the solid support, via contact with for instance water, as a redox reagent only at locations on the solid support corresponding to spatially addressable electrodes where voltage and current were reversed. The foregoing reads on claims 1,2,3,5 and 7. See also ‘111, incorporated by Maurer et al in paragraph 0005 (as Mongomery III), regarding additional technical details of said Combimatrix CustomArray™.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ arguments.

Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
First more particularly, in the pertinent section starting at p 8, the current 7/18/2022 remarks contend Mauer et al does not teach "[a] method for selectively releasing polymers from a solid support comprising an array of spatially addressable electrodes ...[such that] the polymers separate from the solid support only at locations on the solid support corresponding to spatially addressable electrodes where voltage and current are reversed,"
In this vein the following is noted. initially, “selective releasing of polymers from a solid support comprising an array of spatially addressable electrodes…” relies on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, such recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
In fact as recited in claim 1 line 4, the method is drawn to reversing voltage and current on all or part of the array and Applicant concedes so much in the first full paragraph of the remarks that Maurer describes cleaving all linkers on a microarray in a single operation.
Accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., selective cleaving of only some synthesized polymers from a microarray) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the current remarks next contend: Maurer et al do not teach how to produce electrochemically generated base; and further the third full paragraph at p 10 of the current remarks alleges the rejection requires a modification of the Maurer reference so that base-cleavable linkers would be severed only at locations on the solid support corresponding to spatially addressable electrodes where voltage and current are reversed which is allegedly not described therein Maurer; and even further the remarks assert claim 3 recites “selecting part of the spatially addressable electrodes based on sequences or lengths of the polymers” that the remarks urge describes a method in which only part of the polymers are separated in being an active step involved in determining which polymers to cleave based on their sequence or length.
The examiner respectfully disagrees. Such rebuttal does not consider Montgomery patent ‘111 incorporated by reference by Maurer et al as mentioned in the previous action. And in this vein, Applicant’s attention is respectfully invited to the ‘111 abstract including figure plus column 12 lines 42 to 46 which quite clearly teaches independent electrode selection and hydroxyl ions as electrochemically generated base produced at a cathode (negative electrode). In other words, and in contrast with Applicant’s argument, Maurer quite explicitly disclose within the four corners of the reference alkaline cleavage at array locations where voltage and current are reversed to negative (from positive to generate acid for deprotection during elongation/synthesis). In so far as any active selection in claim 3 is concerned, like example 4, particularly paragraph 0165 taken with the foregoing and paragraph 0144, the examiner submits the broadest reasonable interpretation thereof is that once the desired polymer sequence and length is completed, Maurer necessarily selects some of the electrodes for cleavage.
 Then in connection with claim 5, the first full paragraph of the remarks at p 12 contends the record does not support the conclusion that Mauer’s linkers are labile to water acting as a redox reagent; and even if base is generated by an electrochemical reaction, the linkers are base-cleavable and not cleaved by a redox reagent activated by an electrode. And lastly in connection with claim 7, the second full paragraph of the remarks at p 12 contends Mauer does not teach electrochemically cleavable linkers.
In response, as discussed supra, Maurer in ‘111  teach production of hydroxide at a selected negative electrode, the reducton being: 2H2O + 2e− (from electrode)	→	H2 + 2OH−.  As such, examiner submits Maurer’s linkers are in contact with and are indeed cleaved in the presence of water being reduced, that is ‘the polymers are attached to a solid support (electrode) by linkers that cleave in the presence of a redox reagent (water) when the voltage and current of a one of the spatially addressable electrodes are reversed from positive during polymer synthesis to negative’ and ‘the polymers are attached to an electrode by linkers that are electrochemically cleaved by a redox reaction (reduction of water) upon injection of electrons in response to reversing the voltage and current from positive during polymer synthesis to negative’, reading on claims 5 and 7. 
 Accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., linkers that directly participate in a redox reaction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
That the above constitutes a reasonable interpretation fully consistent with the specification and that a microelectrode generating base (or acid) for cleavage of a alkaline or acid labile handle may be deemed in the art as electrochemical is evidenced by the short paper (also authored by Maurer) cited in paragraph 0028 of the present published application, Bi et al 2010 JACS 132:17405-7 (IDS entry 2/24/2020).

	Maintained Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5,7 and 4,6 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al (US PG-Pub 20180267032) as evidenced by Montgomery (US 6444111 -  IDS entry 2/16/2021) in view of Southern et al (US PG-Pub 20040238369).
Maurer et al is relied on as in the above 35 USC 102 rejection, as well as returning voltage and current to zero prior to removing synthesized oligonucleotides such as set forth in claim 4 lines 2-3. 
The Maurer reference does not explicitly teach: using hydroquinone of claim 6 as a redox reagent to initiate synthesis of additional polymers on a cleaved electrode array, that is “initiating synthesis of additional polymers on the locations on the [recited] solid support corresponding to the [recited] spatially addressable electrodes where the [recited] voltage and current were previously reversed” of claim 4.
Southern et al teach throughout the document and especially the title, document claims 30, 38 and paragraphs 0086-0092 using hydroquinone of claim 6 as a redox reagent for treating an electrode surface to initiate synthesis of polymers.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the hydroquinone redox chemistry of Southern et al on a cleaved Combimatrix CustomArray™ as suggested by Maurer et al. Please note the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, it is the combination of Maurer et al and Southern which would have suggested to the skilled artisan to have initiated synthesis of additional polymers at locations on a solid support corresponding to spatially addressable electrodes where the voltage and current were previously reversed for cleavage.
One of ordinary skill in the art would have been motivated to have utilized the hydroquinone redox chemistry of Southern et al on a cleaved Combimatrix CustomArray™ as suggested by Maurer et al for the benefit of improving localization of electrochemically generated protons in an effort to reduce chemical cross-talk which is important in synthesizing very long sequences, advantageous according to Southern in paragraph 0062.
One of ordinary skill in the art would have had a reasonable expectation of success in utilizing the Combimatrix CustomArray™ of Maurer et al with the hydroquinone redox chemistry of Southern et al since Southern et al explicitly state the technique is well suited toward initiating step-wise oligonucleotide synthesis in the abstract.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ arguments.

Response to Arguments
The remarks accompanying the present response argue: the rejection from the previous action does not provide details as to the obviousness of claims 1-3, 5,7 and claim 4 lines 2-3; and that Southern does not teach or suggest a method which uses hydroquinone as a redox reagent to cleave linkers that attach polymers to a solid support as required by claims 5 and 1 from which claim 6 depends.
Applicant’s arguments have been fully considered but they are not deemed support persuasive for the following reasons.
With regard to obviousness of claims 1-3, 5,7, the courts have held that is well settled that "anticipation is the epitome of obviousness." Connell v. Sears Roebuck & Co., 722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983). Here as detailed above, all elements of claims 1-3, 5,7 have been rejected under 35 USC 102 as anticipated by Maurer et al alone and as such claims 1-3, 5,7 are necessarily obvious as well over a combination of references including Maurer et al.
Regarding Southern not teaching a redox reagent to cleave linkers that attach polymers to a solid support as required by claims 5 and 1 from which claim 6 depends
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here again as detailed supra, Maurer et al teach electrochemical cleavage by electrolysis of water whereas NONE of claims 1,5 nor 6 require hydroquinone mediated cleavage, but rather mere contact therewith the (recited) solid support electrode. It bears mentioning Southern et al in the abstract taken with paragraph 0063 suggest electrodes in contact with the disclosed electrolytes (e.g. hydroquinone) may comprise water as a suitable solvent.

New Claim Rejection(s)  – 35 USC § 103
Claims 1-3,5,7 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al (US PG-Pub 20180267032; of record) as evidenced by Montgomery (US 6444111 -  IDS entry 2/16/2021) in view of Moore et al (2007 Analytical Chemistry 79:2050-7).
Maurer et al is relied on as in the above 35 USC 102 rejection, as well as concerning: phosphoramidite based synthesis of claim 26; reversing voltage and current on a part of the array of spatially addressable electrodes, wherein the electrochemically cleavable linkers are cleaved and the polymers separate from the solid support only at locations on the solid support corresponding to spatially addressable electrodes where voltage and current are reversed selecting the part of the array of spatially addressable electrodes based on sequences of the polymers or lengths of the polymers attached to the solid support at that part of the array of spatially addressable electrodes where synthesis is complete; returning voltage and current to zero prior to removing synthesized oligonucleotides and initiating synthesis such as set forth in claim 23 line 3, 6-9, claim 25 & claim 27 lines 2-4. 
Maurer et al does not explicitly teach: cleavable linkers that include at least one electrochemically cleavable bond which cleaves by oxidation or reduction in response to activation of a spatially addressable electrode of claim 21 and claim 23 lines 4-5; a linker bearing an amine of claim 24; reversing voltage and current on only a first part of the array of spatially addressable electrodes without reversing voltage and current on a second part of the array of spatially addressable electrodes of claim 22; and adding polymers on a portion of the solid support corresponding to the part of the array of spatially addressable electrodes where the voltage and current were previously reversed by reuse of linkers attached to the portion of the solid support of claim 27 lines 4-6.
Moore et al teach throughout the document and especially the title and abstract, fabrication of electrodes for thiol-disulfide exchange chemistry. Said fabrication described in the last paragraph of p 2052 feature cleavable linkers that include at least one electrochemically cleavable bond which cleaves by reduction in response to activation of a spatially addressable electrode of claims 21 and 23 lines 4-5; a linker bearing an amine of claim 24. In figure 9 and the paragraph spanning the left and right columns at p 2051, Moore further suggest like claim 22: reversing voltage and current on only a first part of an array of spatially addressable electrodes (top) without reversing voltage and current on a second part of the array of spatially addressable electrodes (bottom); as well as like 27 lines 4-6, adding polymers on a portion of the solid support corresponding to a part of the array of spatially addressable electrodes where the voltage and current were reversed for reuse of linkers attached to the portion of the solid support.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the redox linker developed by Moore with the Combimatrix CustomArray™ advocated by Maurer et al. 
One of ordinary skill in the art would have been motivated to have utilized the redox linker developed by Moore with the Combimatrix CustomArray™ advocated by Maurer et al and had a reasonable expectation of success in doing so since Moore et al note advantages include robustness, simple chemistry and relatively low cost, all in the first paragraph of p 2057.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639